Order entered April 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00243-CV

                     IN RE MARION R. MOSLEY, Relator

          Original Proceeding from the 283rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F19-57997-T

                                       ORDER
                  Before Justices Bridges, Osborne, and Reichek

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                            /s/   LESLIE OSBORNE
                                                  JUSTICE